Citation Nr: 1732366	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in May 2015.

In an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for asthma.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for asthma is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the May 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination regarding his claim of service connection for asthma, and instructed the VA examiner to also determine the current manifestations and severity of the Veteran's service-connected sinusitis.  In October 2015, the Veteran was afforded a VA examination regarding his claimed asthma, but the examiner did not provide any information regarding the Veteran's sinusitis.  In March 2016, the AOJ requested the Veteran be scheduled for another VA examination regarding his sinusitis, but the evidence of record indicates the Veteran did not appear for the scheduled examination.  However, it appears that the address used in the March 2016 examination request was not the same as VA's address of record for the Veteran.  See, e.g., April 2016 supplemental statement of the case; February 2013 VA Form 9 see also May 2017 informal hearing presentation.  Accordingly, it appears the Veteran may not have been properly notified of his scheduled VA sinuses examination.  On remand, the AOJ should afford the Veteran a VA examination to determine the current manifestations and severity of his service-connected sinusitis, with notice of the scheduled examination mailed to the Veteran's current address of record.

Further, it appears there are outstanding private treatment records.  VA treatment records in June and July 2015 indicate the Veteran was seen by a private allergist for a consultation in June 2015, and was scheduled for an appointment with Dr. R.S., an allergy and immunology physician, in July 2015.  See June 2015 Veterans Choice note and July 2015 addendum.  On remand, the AOJ should ask the Veteran to identify all private treatment for his sinusitis, and undertake appropriate efforts to obtain any outstanding private treatment records.  On remand, the AOJ should also obtain any updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his sinusitis since January 2010.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from allergist/immunologist Dr. R.S. from June 2015 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of this provider as identified in the July 2015 addendum to a June 2015 Veterans Choice note to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any scanned records from the Veteran's June 2015 private allergist consultation, and all records from November 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current manifestations and severity of his service-connected sinusitis.  Notification of the scheduled examination should be mailed to the Veteran at his current address of record, which can be found on the Veterans Benefits Management System (VBMS) as well as the VA Form 9 received in February 2013.  A copy of any such notification letter should be associated with the evidentiary record.

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings regarding the current manifestations and severity of the Veteran's sinusitis should be reported in detail.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

